EXHIBIT 10.11

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 1st day of
January, 2004, by and between INLAND REAL ESTATE CORPORATION, a Maryland
corporation (the “Company” or sometimes referred to herein as “IREC”), and
WILLIAM W. ANDERSON (the “Executive”).

 

RECITALS:

 

A.            The Company is Inland Real Estate Corporation, a real estate
investment trust which owns, operates and acquires neighborhood retail centers
and community centers within approximately a 400 mile radius of its headquarters
in Oak Brook, Illinois (the “Business”).

 

B.            Executive has served as the Company’s Vice President since July
2000.  While serving as an employee, Executive has demonstrated certain unique
and particular talents and abilities with regard to the Company’s Business.

 

C.            The Company is desirous of assuring itself of the availability of
the talents and abilities of Executive, by entering into a written employment
agreement with Executive on the terms and conditions contained herein.

 

D.            Executive is desirous of continuing to provide services to the
Company on the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:

 

ARTICLE I

 


EMPLOYMENT

 


1.1           EMPLOYMENT.

 


(A)           THE COMPANY HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.
 EFFECTIVE AS OF JANUARY 1, 2004 (THE “EFFECTIVE DATE”), EXECUTIVE SHALL SERVE
AS THE COMPANY’S VICE PRESIDENT, WITH DUTIES COMMENSURATE WITH THE POSITION AND
SUCH OTHER DUTIES AND RESPONSIBILITIES AS ASSIGNED FROM TIME TO TIME BY THE
COMPANY.


 


(B)           IN ADDITION, EXECUTIVE SHALL PROVIDE ADVICE, CONSULTATION AND
SERVICES TO ANY OTHER ENTITIES CONTROLLED BY THE COMPANY, OR ITS AFFILIATES
(INDIVIDUALLY AN “AFFILIATE” COLLECTIVELY THE “AFFILIATES”), AS MAY BE REQUESTED
BY THE COMPANY FROM TIME TO TIME.


 


1.2           ACTIVITIES AND DUTIES DURING EMPLOYMENT.  EXECUTIVE REPRESENTS AND
WARRANTS TO THE COMPANY THAT HE IS FREE TO ENTER INTO THIS AGREEMENT WITH THE
COMPANY AND TO PERFORM HIS OBLIGATIONS HEREUNDER.  EXECUTIVE AGREES:

 


(A)           TO FAITHFULLY SERVE AND FURTHER THE INTERESTS OF THE COMPANY IN
EVERY LAWFUL WAY, GIVING HONEST, DILIGENT, LOYAL AND COOPERATIVE SERVICE TO THE
COMPANY AND ITS AFFILIATES;


 


(B)           TO COMPLY WITH ALL LEGAL RULES AND POLICIES WHICH THE COMPANY
AND/OR THE AFFILIATES HAS OR HAVE ADOPTED OR MAY ADOPT FROM TIME TO TIME; AND


 


(C)           TO DEVOTE ALL OF HIS BUSINESS TIME, ATTENTION AND EFFORTS TO THE
FAITHFUL AND DILIGENT PERFORMANCE OF HIS SERVICES TO THE COMPANY AND THE
AFFILIATES.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 


TERM

 


2.1           TERM/RENEWAL.  THE TERM OF EMPLOYMENT UNDER THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL LAST FOR A PERIOD OF TWO (2) YEARS (THE
“INITIAL TERM”).  THIS AGREEMENT MAY BE RENEWED FOR CONSECUTIVE ONE-YEAR TERMS
SOLELY BY WRITTEN NOTICE OF THE COMPANY NOT LESS THAN TWENTY (20) DAYS PRIOR TO
THE EXPIRATION OF THE THEN CURRENT TERM.  THE TERM OF EXECUTIVE’S EMPLOYMENT
HEREUNDER MAY ALSO BE TERMINATED AS PROVIDED IN SECTION 2.2 (THE INITIAL TERM,
AS IT MAY BE EXTENDED OR TERMINATED, IS HEREIN REFERRED TO AS THE “EMPLOYMENT
TERM”).

 


2.2           TERMINATION.  THE EMPLOYMENT TERM, EXECUTIVE’S EMPLOYMENT AND,
EXCEPT AS PROVIDED HEREIN, THE OBLIGATIONS OF EACH PARTY MAY BE TERMINATED AS
FOLLOWS:

 


(A)           BY THE COMPANY IMMEDIATELY FOR CAUSE (AS HEREINAFTER DEFINED).


 


(B)           BY THE COMPANY IMMEDIATELY WITHOUT CAUSE.


 


(C)           AUTOMATICALLY, WITHOUT THE ACTION OF EITHER PARTY, UPON THE DEATH
OF EXECUTIVE.


 


(D)           BY EITHER PARTY UPON A DETERMINATION OF TOTAL DISABILITY (AS
HEREINAFTER DEFINED) OF EXECUTIVE.


 


(E)           VOLUNTARILY BY EXECUTIVE.


 


(F)            BY EXECUTIVE, IMMEDIATELY FOR GOOD REASON (AS HEREINAFTER
DEFINED).


 


(G)           BY THE COMPANY, UPON A “CHANGE OF CONTROL” WHICH FOLLOWS A
“TRIGGERING EVENT” (AS SUCH TERMS ARE HEREINAFTER DEFINED) THAT RESULTS IN A
TERMINATION OF THE EXECUTIVE WITHIN THE REMAINING TERM OF THE AGREEMENT OR A
ONE-YEAR PERIOD AFTER THE OCCURRENCE OF THE TRIGGERING EVENT, WHICHEVER IS LESS.


 


2.3           DEFINITIONS OF “CAUSE,” “TOTAL DISABILITY”, “TRIGGERING EVENT”,
“GOOD REASON” AND “CHANGE OF CONTROL”.

 


(A)           FOR THE PURPOSE OF THIS AGREEMENT, “CAUSE” SHALL MEAN:


 

(I)            CONDUCT AMOUNTING TO FRAUD, EMBEZZLEMENT OR ILLEGAL MISCONDUCT IN
CONNECTION WITH EXECUTIVE’S DUTIES UNDER THIS AGREEMENT OR AS AN EMPLOYEE OF THE
COMPANY;

 

(II)           CONDUCT THAT THE COMPANY REASONABLY BELIEVES HAS BROUGHT THE
COMPANY INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE;

 

(III)          FAILURE OF EXECUTIVE TO PERFORM HIS DUTIES HEREUNDER AS
REASONABLY DIRECTED BY THE COMPANY AFTER THE COMPANY PROVIDES WRITTEN NOTICE TO
THE EXECUTIVE OF THE FAILURE TO PERFORM; PROVIDED THAT EXECUTIVE SHALL HAVE TEN
(10) BUSINESS DAYS FOLLOWING RECEIPT OF THE NOTICE TO CURE THE FAILURE TO
PERFORM;

 

(IV)          EXECUTIVE’S ACTIONS OR OMISSIONS CONSTITUTE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT;

 

(V)           ANY OTHER MATERIAL BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT
TO WHICH EXECUTIVE AND THE COMPANY ARE A PARTY OR ANY MATERIAL BREACH OF ANY
WRITTEN POLICY ADOPTED BY THE COMPANY CONCERNING CONFLICTS OF INTEREST,
STANDARDS OF BUSINESS CONDUCT OR FAIR EMPLOYMENT PRACTICES AND ANY OTHER SIMILAR
MATTER, PROVIDED THAT THE COMPANY HAS PROVIDED WRITTEN NOTICE OF THE BREACH TO
EXECUTIVE AND EXECUTIVE HAS FAILED TO CURE THE BREACH WITHIN TEN (10) DAYS OF
RECEIVING NOTICE; OR

 

2

--------------------------------------------------------------------------------


 

(VI)          FAILURE OF EXECUTIVE TO COMPLY WITH RULES AND POLICIES WHICH THE
COMPANY HAS ADOPTED OR MAY ADOPT FROM TIME TO TIME AFTER THE COMPANY PROVIDES
WRITTEN NOTICE TO THE EXECUTIVE OF THE FAILURE TO COMPLY; PROVIDED THAT
EXECUTIVE SHALL HAVE TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF THE NOTICE TO
CURE THE FAILURE TO COMPLY.

 


(B)           FOR PURPOSES OF THIS AGREEMENT, “TOTAL DISABILITY” SHALL MEAN THE
EXECUTIVE’S FAILURE OR INABILITY TO SUBSTANTIALLY PERFORM HIS DUTIES HEREUNDER
DUE TO ACCIDENT OR ILLNESS FOR A PERIOD TOTALING SIX (6) MONTHS (WHETHER OR NOT
CONSECUTIVE) DURING ANY PERIOD OF TWELVE (12) MONTHS.  THE DETERMINATION OF
WHETHER A TOTAL DISABILITY HAS OCCURRED SHALL BE BASED ON THE DETERMINATION OF A
PHYSICIAN MUTUALLY ACCEPTABLE TO THE COMPANY AND EXECUTIVE.  IF THE COMPANY AND
EXECUTIVE DO NOT AGREE ON THE SELECTION OF A PHYSICIAN, THEN EACH PARTY SHALL
SELECT A PHYSICIAN WHO SHALL THEN COLLECTIVELY SELECT A PHYSICIAN.  NOTHING
HEREIN SHALL LIMIT EXECUTIVE’S RIGHT TO RECEIVE ANY PAYMENTS TO WHICH EXECUTIVE
MAY BE ENTITLED UNDER ANY DISABILITY OR EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
UNDER ANY DISABILITY OR INSURANCE POLICY OR PLAN.  DURING A PERIOD OF TOTAL
DISABILITY PRIOR TO TERMINATION HEREUNDER, EXECUTIVE SHALL CONTINUE TO RECEIVE
HIS FULL COMPENSATION (INCLUDING BASE SALARY, AFTER USE OF ALL SICK, VACATION
AND PERSONAL TIME) AND BENEFITS.


 


(C)           FOR THE PURPOSE OF THIS AGREEMENT, A TRIGGERING EVENT SHALL MEAN A
MERGER, A BUSINESS COMBINATION, A SALE OF THE COMPANY OR SUBSTANTIALLY ALL
(I.E., 90% OR MORE) OF THE ASSETS OF THE COMPANY, OR A TRANSACTION WHICH IS
SUBSTANTIALLY SIMILAR TO ANY OF THE FOREGOING IF THE COMPANY DOES NOT SURVIVE
THE CONSUMMATION OF SUCH TRANSACTION.


 


(D)           FOR THE PURPOSE OF THIS SECTION 2.3, THE INDEPENDENT MEMBERS AND
THE NON-INDEPENDENT MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS SHALL BE DEEMED
TO BE FIXED AND DETERMINED ON THE DATE WHICH IS SIXTY (60) CALENDAR DAYS PRIOR
TO THE DATE OF A TRIGGERING EVENT.


 


(E)           FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN ANY OF
THE FOLLOWING EVENTS WHICH THE COMPANY FAILS TO CURE WITHIN TEN (10) DAYS
FOLLOWING RECEIPT OF WRITTEN NOTICE FROM EXECUTIVE DETAILING THE BASIS OF THE
ALLEGED BREACH:


 

(I)            THE COMPANY REQUIRES EXECUTIVE TO RELOCATE HIS PRINCIPAL
RESIDENCE TO A LOCATION OUTSIDE OF A 400 MILE RADIUS OF ITS HEADQUARTERS IN OAK
BROOK, ILLINOIS, AND

 

(II)           A MATERIAL FAILURE BY THE COMPANY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.

 


(F)            FOR PURPOSES OF THIS AGREEMENT, “CHANGE OF CONTROL” DURING THE
TERM OF THIS AGREEMENT SHALL MEAN:


 

(I)            (X) IF A TRIGGERING EVENT HAS OCCURRED AND MORE THAN 50% OF THE
INDEPENDENT MEMBERS OF IREC’S BOARD OF DIRECTORS, DETERMINED AS OF THE DATE
SPECIFIED IN SECTION 2.3 (D) ABOVE, HAS CHANGED WITHIN TWELVE MONTHS FOLLOWING
SAID TRIGGERING EVENT AND (Y) IF WITHIN TWELVE MONTHS AFTER THE OCCURRENCE OF
SAID TRIGGERING EVENT MORE THAN 50% OF THE NON-INDEPENDENT MEMBERS OF IREC’S
BOARD OF DIRECTORS, AS DETERMINED AS OF THE DATE SPECIFIED IN SECTION 2.3 (D)
ABOVE, FAIL TO CONSTITUTE A MAJORITY OF THE NON-INDEPENDENT MEMBERS OF IREC’S
BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A MEMBER OF IREC’S BOARD,
WHO AT THE TIME OF HIS OR HER ELECTION TO THE BOARD, IS AN EMPLOYEE OF ANY OF
THE INLAND REAL ESTATE GROUP OF COMPANIES (“TIREGC”) SHALL BE TREATED AS IF HE
OR SHE WERE A MEMBER OF IREC’S BOARD AS OF THE DATE.  THE DEFINITION OF THE
INLAND REAL ESTATE GROUP OF COMPANIES IS SET FORTH ON EXHIBIT C ATTACHED HERETO
AND MADE A PART HEREOF.  A PERSON IS CONSIDERED TO BE “INDEPENDENT” UNDER IREC’S
GOVERNING DOCUMENTS IF HE OR SHE: IS DEEMED TO BE INDEPENDENT IN ACCORDANCE WITH
CRITERIA ESTABLISHED BY THE NEW YORK STOCK EXCHANGE CORPORATE GOVERNANCE RULES
AND EXISTING STANDARDS, AND ANY OTHER APPLICABLE LAWS, RULES AND REGULATIONS
REGARDING INDEPENDENCE IN EFFECT FROM TIME TO TIME.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 


COMPENSATION AND BENEFITS

 


3.1           COMPENSATION.

 


(A)           BASE SALARY.  DURING THE FIRST YEAR OF THE INITIAL TERM, THE
COMPANY SHALL PAY EXECUTIVE A BASE SALARY OF ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000.00).  DURING THE SECOND YEAR OF THE INITIAL TERM, THE COMPANY SHALL
PAY EXECUTIVE A BASE SALARY OF ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00)
(THE BASE SALARY PAID DURING THE INITIAL TERM IS REFERRED TO HEREINAFTER AS THE
“BASE SALARY”).  AT THE EXPIRATION OF THE INITIAL TERM, AND AGAIN AT THE
EXPIRATION OF EACH RENEWAL TERM, THE COMPANY SHALL ADJUST EXECUTIVE’S BASE
SALARY ON TERMS AND CONDITIONS TO BE AGREED TO BY BOTH PARTIES WITH REGARDS TO
SALARY.


 


(B)           ANNUAL INCENTIVE BONUS.  THE COMPANY SHALL, IN ADDITION TO
EXECUTIVE’S BASE SALARY FOR THE RELEVANT YEAR, PAY EXECUTIVE AN INCENTIVE BONUS
PAYABLE WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE END OF THE RELEVANT FISCAL
YEAR, IN ACCORDANCE WITH THE FORMULA SET FORTH ON EXHIBIT A, ATTACHED HERETO AND
MADE A PART HEREOF (THE “ANNUAL INCENTIVE BONUS”).


 


(C)           LONG TERM GRANT RESTRICTED SHARES.  SO LONG AS THE EMPLOYMENT TERM
HAS NOT BEEN TERMINATED FOR ANY REASON, ON EACH ANNIVERSARY OF THE EFFECTIVE
DATE EXECUTIVE SHALL RECEIVE SHARES OF THE COMMON STOCK OF IREC SUBJECT TO THE
RESTRICTIONS AND IN ACCORDANCE WITH THE SCHEDULE SET FORTH ON EXHIBIT B ATTACHED
HERETO AND MADE A PART HEREOF (“LONG TERM GRANT RESTRICTED SHARES”).  THE
RESTRICTIONS ON THE SHARES SHALL LAPSE IN ACCORDANCE WITH THE PROVISIONS OF
EXHIBIT B OF THIS AGREEMENT.


 


3.2           PAYMENT.  ALL BASE SALARY DUE TO EXECUTIVE DURING THE RELEVANT
YEAR HEREUNDER SHALL BE PAYABLE AT SUCH TIMES AND IN SUCH MANNER AS THE COMPANY
PAYS ITS EXECUTIVE LEVEL EMPLOYEES; EXCEPT THAT ANY PAYMENT RELATING TO THE
TERMINATION OF EXECUTIVE THAT IS DUE HEREUNDER, SHALL BE PAID AS A LUMP SUM
PAYMENT WITHIN FIFTEEN (15) DAYS OF SUCH TERMINATION.

 


3.3           BUSINESS EXPENSES.

 


(A)           REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL
ORDINARY AND NECESSARY BUSINESS EXPENSES INCURRED BY HIM IN CONNECTION WITH
PERFORMING HIS DUTIES HEREUNDER PURSUANT TO POLICIES AND PROCEDURES OF THE
COMPANY.


 


(B)           ACCOUNTING.  EXECUTIVE SHALL PROVIDE THE COMPANY WITH AN
ACCOUNTING OF HER EXPENSES, WHICH ACCOUNTING SHALL CLEARLY REFLECT WHICH
EXPENSES WERE INCURRED FOR PROPER BUSINESS PURPOSES IN ACCORDANCE WITH THE
POLICIES ADOPTED BY THE COMPANY OR THE AFFILIATES, AND AS SUCH ARE REIMBURSABLE
BY THE COMPANY.  EXECUTIVE SHALL PROVIDE THE COMPANY WITH SUCH OTHER SUPPORTING
DOCUMENTATION AND OTHER SUBSTANTIATION OF REIMBURSABLE EXPENSES AS WILL CONFORM
TO INTERNAL REVENUE SERVICE OR OTHER REQUIREMENTS.  ALL SUCH REIMBURSEMENTS
SHALL BE PAYABLE BY THE COMPANY TO EXECUTIVE WITHIN A REASONABLE TIME AFTER
RECEIPT BY THE COMPANY OF APPROPRIATE DOCUMENTATION THEREFORE.


 


3.4           OTHER BENEFITS.  THE COMPANY SHALL PROVIDE EXECUTIVE WITH SUCH
RETIREMENT BENEFITS AND GROUP HEALTH AND OTHER INSURANCE COVERAGE AT SUCH LEVELS
AND ON SUCH TERMS AS DESCRIBED IN IREC’S EMPLOYEE HANDBOOK.

 


3.5           COMPENSATION UPON TERMINATION.  IF EXECUTIVE’S EMPLOYMENT
HEREUNDER IS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE II, THE
COMPANY SHALL PROVIDE EXECUTIVE WITH THE COMPENSATION AND BENEFITS DESCRIBED
HEREIN, IN LIEU OF ANY SEVERANCE UNDER ANY SEVERANCE PLAN THAT THE COMPANY OR
THE AFFILIATES MAY THEN HAVE IN EFFECT, AND SUBJECT TO SETOFF FOR ANY AMOUNTS
OWED BY EXECUTIVE TO THE COMPANY OR THE AFFILIATES BY REASON OF ANY CONTRACT,
AGREEMENT, PROMISSORY NOTE, ADVANCE, LOAN DOCUMENT OR FAILURE TO RETURN
PROPERTY, AS FOLLOWS:

 


(A)           UPON TERMINATION FOR DEATH OR TOTAL DISABILITY.  IF THIS AGREEMENT
AND EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED BY REASON OF HIS DEATH OR
TOTAL DISABILITY, UNDER SECTIONS 2.2 (C) OR (D), THEN WITHIN FIFTEEN (15) DAYS
OF THE DATE OF TERMINATION THE COMPANY WILL PAY TO EXECUTIVE:


 

(I)            ANY BASE SALARY THAT HAS BEEN ACCRUED BUT NOT PAID AS OF THE DATE
OF TERMINATION (THE “ACCRUED BASE SALARY”);

 

4

--------------------------------------------------------------------------------


 

(II)           ANY COMPENSATION FOR UNUSED VACATION DAYS ACCRUED AS OF THE
TERMINATION DATE IN AN AMOUNT EQUAL TO HER BASE SALARY MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF ACCRUED UNUSED VACATION DAYS AND THE
DENOMINATOR OF WHICH IS 360 (THE “ACCRUED VACATION PAYMENT”);

 

(III)          ANY EXPENSES INCURRED BY HIM PRIOR TO THE DATE OF TERMINATION
THAT ARE SUBJECT TO REIMBURSEMENT PURSUANT TO THIS AGREEMENT (THE “ACCRUED
REIMBURSABLE EXPENSES”);

 

(IV)          ANY ACCRUED AND VESTED BENEFITS REQUIRED TO BE PROVIDED UPON DEATH
OR TOTAL DISABILITY BY THE TERMS OF ANY COMPANY SPONSORED BENEFIT PLANS OR
PROGRAMS (THE “ACCRUED BENEFITS”), TOGETHER WITH ANY BENEFITS REQUIRED TO BE
PAID OR PROVIDED IN THE EVENT OF EXECUTIVE’S DEATH OR TOTAL DISABILITY UNDER
APPLICABLE LAW;

 

(V)           THE PRORATED PORTION OF THE ANNUAL INCENTIVE BONUS THAT EXECUTIVE
RECEIVED FOR THE FISCAL YEAR PRIOR TO TERMINATION (THE “ACCRUED BONUS”); AND

 

(VI)          IN ADDITION, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED UNDER THIS
SECTION 3.5(A), ANY LONG TERM GRANT RESTRICTED SHARES ISSUED TO EXECUTIVE UNDER
THIS AGREEMENT SHALL IMMEDIATELY VEST AND SHALL NO LONGER BE SUBJECT TO
FORFEITURE BY EXECUTIVE.

 


(B)           UPON TERMINATION BY COMPANY FOR CAUSE OR VOLUNTARILY BY
EXECUTIVE.  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR
IF EXECUTIVE VOLUNTARILY TERMINATES EMPLOYMENT WITH THE COMPANY UNDER SECTIONS
2.2 (A) OR (E), WITHIN FIFTEEN (15) DAYS OF THE DATE OF SUCH TERMINATION, THE
COMPANY WILL PAY EXECUTIVE THE:


 

(I)            ACCRUED BASE SALARY;

 

(II)           ACCRUED VACATION PAYMENT;

 

(III)          ACCRUED REIMBURSABLE EXPENSES; AND

 

(IV)          BENEFITS, TOGETHER WITH ANY BENEFITS REQUIRED TO BE PAID OR
PROVIDED UNDER APPLICABLE LAW.

 

In addition, if Executive’s employment is terminated under this Section 3.5(b),
any Long Term Grant Restricted Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive.

 


(C)           UPON TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR
GOOD REASON.  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR BY EXECUTIVE FOR GOOD REASON UNDER SECTION 2.2 (B) OR (F), THE COMPANY
WILL PAY EXECUTIVE:


 

(I)            THE ACCRUED BASE SALARY;

 

(II)           THE ACCRUED VACATION PAYMENT;

 

(III)          THE ACCRUED REIMBURSABLE EXPENSES;

 

(IV)          THE ACCRUED BENEFITS, TOGETHER WITH ANY BENEFITS REQUIRED TO BE
PAID OR PROVIDED UNDER APPLICABLE LAW;

 

(V)           AN AMOUNT EQUAL TO 2.0 TIMES THE SUM OF: (A) EXECUTIVE’S THEN
CURRENT BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL INCENTIVE BONUS AS
IF THE THRESHOLD LEVEL BONUS (HEREINAFTER DESCRIBED IN EXHIBIT A) HAD BEEN
RECEIVED; PLUS (C) THE LONG TERM GRANT RESTRICTED SHARES GRANTED TO EXECUTIVE
FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR OF TERMINATION (OR IF THE
TERMINATION OCCURS IN THE FIRST YEAR OF THE INITIAL TERM, THEN THE NUMBER OF
LONG TERM GRANT RESTRICTED SHARES AS IF THE TARGET SHARE AWARD HAD BEEN RECEIVED
FOR THAT YEAR); PROVIDED, HOWEVER, THAT THE PAYMENT TO EXECUTIVE PURSUANT TO
THIS SECTION 3.5 (C)(VI) SHALL IN NO EVENT EXCEED AN

 

5

--------------------------------------------------------------------------------


 

AMOUNT WHICH WOULD CAUSE EXECUTIVE TO RECEIVE AN “EXCESS PARACHUTE PAYMENT” AS
DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”);

 

(VI)          THE ACCRUED BONUS; AND

 

(VII)         IN ADDITION, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED UNDER THIS
SECTION 3.5(C), ANY LONG TERM GRANT RESTRICTED SHARES ISSUED TO EXECUTIVE UNDER
THIS AGREEMENT SHALL IMMEDIATELY VEST AND SHALL NO LONGER BE SUBJECT TO
FORFEITURE BY EXECUTIVE.

 


(D)           UPON TERMINATION BY COMPANY UPON A CHANGE OF CONTROL.  IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHIN ONE AND ONE (1) YEAR
AFTER A CHANGE OF CONTROL UNDER SECTION 2.2 (G), THE COMPANY WILL PAY EXECUTIVE:


 

(I)            THE ACCRUED BASE SALARY;

 

(II)           THE ACCRUED VACATION PAYMENT;

 

(III)          THE ACCRUED REIMBURSABLE EXPENSES;

 

(IV)          THE ACCRUED BENEFITS;

 

(V)           THE ACCRUED BONUS, PRORATED BASED UPON TIME WORKED BY EXECUTIVE;

 

(VI)          AN AMOUNT EQUAL TO 2.0 TIMES THE SUM OF: (A) EXECUTIVE’S THEN
CURRENT BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL INCENTIVE BONUS
WHICH WAS PAID TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR
OF TERMINATION (OR IF THE TERMINATION OCCURS IN THE INITIAL TERM, THEN THE
ANNUAL INCENTIVE BONUS AS IF THE TARGET BONUS WAS RECEIVED FOR THAT YEAR); PLUS
(C) THE LONG TERM GRANT RESTRICTED SHARES GRANTED TO EXECUTIVE FOR THE FISCAL
YEAR IMMEDIATELY PRECEDING THE YEAR OF TERMINATION (OR IF THE TERMINATION OCCURS
IN THE INITIAL TERM, THEN THE LONG TERM GRANT RESTRICTED SHARES AS IF THE TARGET
SHARE AWARD WAS RECEIVED FOR THAT YEAR); PROVIDED, HOWEVER, THAT THE PAYMENT TO
EXECUTIVE PURSUANT TO THIS SECTION 3.5 (D)(VI) SHALL IN NO EVENT EXCEED AN
AMOUNT WHICH WOULD CAUSE EXECUTIVE TO RECEIVE AN “EXCESS PARACHUTE PAYMENT” AS
DEFINED IN THE CODE; AND

 

(VII)         IN ADDITION, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED UNDER THIS
SECTION 3.5(D), ANY LONG TERM GRANT RESTRICTED SHARES ISSUED TO EXECUTIVE UNDER
THIS AGREEMENT SHALL IMMEDIATELY VEST AND SHALL NO LONGER BE SUBJECT TO
FORFEITURE BY EXECUTIVE.  ALSO, EXECUTIVE’S BENEFITS, INCLUDING HEALTH, DENTAL
AND LIFE INSURANCE, WILL BE EXTENDED AT COMPANY’S COST FOR A PERIOD OF TWO YEARS
OR UNTIL EXECUTIVE BECOMES EMPLOYED BY A THIRD PARTY.

 


3.6           CESSATION OF RIGHTS AND OBLIGATIONS: SURVIVAL OF CERTAIN
PROVISIONS.  ALL OF THE RESPECTIVE RIGHTS, DUTIES, OBLIGATIONS AND COVENANTS OF
THE PARTIES, AS SET FORTH HEREIN, SHALL, EXCEPT AS SPECIFICALLY PROVIDED HEREIN
TO THE CONTRARY, CEASE AND BECOME OF NO FURTHER FORCE OR EFFECT AS OF THE DATE
OF SAID TERMINATION, AND SHALL ONLY SURVIVE AS EXPRESSLY PROVIDED FOR HEREIN ON
THE DATE THIS AGREEMENT EXPIRES OR IS TERMINATED FOR ANY REASON.

 


3.7           EMPLOYMENT AGREEMENT; RELEASE OF CLAIMS.  THIS AGREEMENT
SUPERSEDES ANY PRIOR AGREEMENTS (ORAL OR WRITTEN) THAT MAY EXIST BETWEEN THE
PARTIES AND ANY PRIOR AGREEMENTS (ORAL OR WRITTEN) SHALL BE VOID AND OF NO
FURTHER EFFECT.  IN CONSIDERATION OF THE PROMISES CONTAINED HEREIN, AND AN
INDUCEMENT TO THE COMPANY TO ENTER INTO THIS AGREEMENT, EXECUTIVE HEREBY
RELEASES AND FOREVER DISCHARGES THE COMPANY AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, AFFILIATES, AGENTS, SUCCESSORS AND ASSIGNS
FROM, AND AGREES NOT TO SUE ANY OF THESE PARTIES CONCERNING ANY AND ALL ACTIONS,
LIABILITIES, AND OTHER CLAIMS FOR RELIEF AND REMUNERATION WHATSOEVER, ARISING
OUT OF, OR IN ANY WAY CONNECTED WITH EXECUTIVE’S EMPLOYMENT BY THE COMPANY PRIOR
TO THE DATE OF THIS AGREEMENT, INCLUDING ALL MATTERS IN EQUITY, CONTRACT, TORT
OR PURSUANT TO STATUTE, WHETHER PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED THAT EXECUTIVE MAY POSSESS, PROVIDED NOTHING HEREIN SHALL BE DEEMED
TO WAIVE OR RELEASE ANY CLAIM:

 


(A)           FOR INDEMNIFICATION THAT EXECUTIVE MAY HAVE UNDER IREC’S THIRD
AMENDED AND RESTATED ARTICLES OF AMENDMENT OR BY-LAWS, AS SAME MAY HAVE BEEN
SUBSEQUENTLY AMENDED; OR

 

6

--------------------------------------------------------------------------------


 


(B)           TO ENFORCE THIS AGREEMENT.


 

ARTICLE IV

 


CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 


4.1           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  EXECUTIVE HEREBY
ACKNOWLEDGES AND AGREES THAT THE DUTIES AND SERVICES TO BE PERFORMED BY
EXECUTIVE UNDER THIS AGREEMENT ARE SPECIAL AND UNIQUE AND THAT AS A RESULT OF
HER EMPLOYMENT BY THE COMPANY HEREUNDER EXECUTIVE HAS DEVELOPED OVER TIME AND
WILL ACQUIRE, DEVELOP AND USE INFORMATION OF A SPECIAL AND UNIQUE NATURE AND
VALUE THAT IS NOT GENERALLY KNOWN TO THE PUBLIC OR TO THE COMPANY’S INDUSTRY,
INCLUDING BUT NOT LIMITED TO, CERTAIN RECORDS, SECRETS, DOCUMENTATION, SOFTWARE
PROGRAMS, PRICE LISTS, LEDGERS AND GENERAL INFORMATION, EMPLOYEE RECORDS,
MAILING LISTS, CLIENT LISTS, CLIENT PROFILES, PROSPECTIVE CUSTOMER OR CLIENT
LISTS, ACCOUNTS RECEIVABLE AND PAYABLE LEDGERS, FINANCIAL AND OTHER RECORDS OF
THE COMPANY OR THE AFFILIATES, INFORMATION REGARDING ITS CLIENTS OR PRINCIPLES,
AND OTHER SIMILAR MATTERS (ALL SUCH INFORMATION BEING HEREINAFTER REFERRED TO AS
“CONFIDENTIAL INFORMATION”).  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE
CONFIDENTIAL INFORMATION IS OF GREAT VALUE TO THE COMPANY AND THAT THE
RESTRICTIONS AND AGREEMENTS CONTAINED IN THIS AGREEMENT ARE REASONABLY NECESSARY
TO PROTECT THE CONFIDENTIAL INFORMATION AND THE GOODWILL OF THE COMPANY OR THE
AFFILIATES.  ACCORDINGLY, EXECUTIVE HEREBY AGREES THAT:

 


(A)           EXECUTIVE WILL NOT, DURING THE EMPLOYMENT TERM OR AT ANY TIME
THEREAFTER, DIRECTLY OR INDIRECTLY, EXCEPT IN CONNECTION WITH EXECUTIVE’S
PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, OR AS OTHERWISE AUTHORIZED IN
WRITING BY THE COMPANY FOR THE BENEFIT OF THE COMPANY OR ANY AFFILIATE, DIVULGE
TO ANY PERSON, FIRM, CORPORATION, LIMITED LIABILITY COMPANY OR ORGANIZATION,
(INDIVIDUALLY A “THIRD PARTY” COLLECTIVELY THE “THIRD PARTIES”), OR USE OR CAUSE
OR AUTHORIZE ANY THIRD PARTY TO USE, THE CONFIDENTIAL INFORMATION, EXCEPT AS
REQUIRED BY LAW; AND


 


(B)           UPON THE TERMINATION OF THE EMPLOYMENT TERM FOR ANY REASON
WHATSOEVER, EXECUTIVE SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE COMPANY ANY
AND ALL CONFIDENTIAL INFORMATION, INCLUDING DRAWINGS, NOTEBOOKS, KEYS, DATA AND
OTHER DOCUMENTS AND MATERIALS BELONGING OR RELATING TO THE COMPANY OR ANY
AFFILIATE WHICH IS IN EXECUTIVE’S POSSESSION OR CONTROL, REGARDLESS OF THE
MEDIUM UPON WHICH IT IS STORED, AND WILL DELIVER TO THE COMPANY UPON SUCH
TERMINATION OF EMPLOYMENT ANY OTHER PROPERTY OF THE COMPANY OR ANY AFFILIATE
WHICH IS IN EXECUTIVE’S POSSESSION OR CONTROL.


 


4.2           NON-SOLICITATION AND COVENANT NOT TO COMPETE.

 


(A)           GENERAL.  EXECUTIVE ACKNOWLEDGES THAT THE COVENANTS SET FORTH IN
THIS SECTION 4.2 ARE REASONABLE IN SCOPE AND ESSENTIAL TO THE PRESERVATION OF
THE BUSINESS AND THE GOODWILL OF THE COMPANY, AND ARE CONSIDERATION FOR THE
AMOUNTS TO BE PAID TO EXECUTIVE HEREUNDER.  COMPANY AND EXECUTIVE ALSO
ACKNOWLEDGE THAT THE ENFORCEMENT OF THE COVENANT SET FORTH IN THIS SECTION 4.2
WILL NOT PRECLUDE EXECUTIVE FROM BEING GAINFULLY EMPLOYED IN SUCH MANNER AND TO
THE EXTENT AS TO PROVIDE A STANDARD OF LIVING FOR HIMSELF, THE MEMBERS OF HIS
FAMILY AND THE OTHERS DEPENDENT UPON HIM OF AT LEAST THE LEVEL TO WHICH HE AND
THEY HAVE BECOME ACCUSTOMED AND MAY EXPECT.  IN ADDITION, EXECUTIVE ACKNOWLEDGES
THAT THE COMPANY AND THE AFFILIATES HAVE OBTAINED AN ADVANTAGE OVER THEIR
COMPETITORS THAT IS CHARACTERIZED BY RELATIONSHIPS WITH CLIENTS, PRINCIPALS AND
OTHER CONTACTS.


 


(B)           COVENANT.  EXECUTIVE HEREBY COVENANTS AND AGREES THAT, DURING THE
TERM OF EMPLOYMENT HEREUNDER AND DURING A PERIOD OF SIX MONTHS FOLLOWING THE
VOLUNTARY TERMINATION OF EMPLOYMENT HEREUNDER (WHICH SHALL NOT BE DEEMED TO
INCLUDE A TERMINATION RESULTING FROM THE EXPIRATION OF THE INITIAL TERM OR ANY
SUBSEQUENT RENEWAL) OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR
CAUSE UNDER SECTION 2.2 (A) HEREUNDER (THE “COVENANT PERIOD”), EXECUTIVE SHALL
NOT, DIRECTLY OR INDIRECTLY:


 

(I)            ALONE, TOGETHER OR IN ASSOCIATION WITH OTHERS, EITHER AS A
PRINCIPAL, AGENT, OWNER, SHAREHOLDER, OFFICER, DIRECTOR, PARTNER, EMPLOYEE,
LENDER, INVESTOR OR IN ANY OTHER CAPACITY, ENGAGE IN, HAVE ANY FINANCIAL
INTEREST IN OR BE IN ANY WAY CONNECTED OR AFFILIATED WITH, OR RENDER ADVICE OR
SERVICES TO, ANY BUSINESS ENGAGED IN THE BUSINESS OR ANY NEW BUSINESSES OR LINES
OF BUSINESS WHICH THE COMPANY MAY ENTER PRIOR TO THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IN THE GREATER METROPOLITAN AREA OF CHICAGO,
ILLINOIS, AND ANY SUBURB THEREOF, OTHER THAN AS AN EMPLOYEE OF TIREGC OR AN
AFFILIATE OF TIREGC OR OTHERWISE ON BEHALF OF THE COMPANY AS AN EMPLOYEE THEREOF
OR SUCH OTHER BUSINESS AS MAY BE PERMITTED BY THE COMPANY IN WRITING.

 

7

--------------------------------------------------------------------------------


 

(II)           DIRECTLY OR INDIRECTLY DIVERT, TAKE AWAY, SOLICIT OR INTERFERE
WITH OR ATTEMPT TO DIVERT, TAKE AWAY, SOLICIT OR INTERFERE WITH ANY PRESENT OR
PROSPECTIVE CUSTOMER, EXCEPT ON BEHALF OF THE COMPANY AS AN EMPLOYEE THEREOF;

 

(III)          DIRECTLY OR INDIRECTLY SOLICIT, INDUCE, INFLUENCE OR ATTEMPT TO
SOLICIT, INDUCE OR INFLUENCE ANY EMPLOYEE OR AGENT OF THE COMPANY TO LEAVE HIS
OR HER EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY; OR OFFER EMPLOYMENT OR
ENGAGEMENT TO OR EMPLOY OR ENGAGE ANY SUCH EMPLOYEE OF THE COMPANY, OR ASSIST OR
ATTEMPT TO ASSIST ANY SUCH EMPLOYEE OF THE COMPANY IN SEEKING OTHER EMPLOYMENT;
OR

 

(IV)          IN ANY MANNER SLANDER, LIBEL OR BY OTHER MEANS TAKE ACTION WHICH
IS OR INTENDED, OR COULD REASONABLY BE EXPECTED, TO BE DETRIMENTAL TO THE
COMPANY, IREC OR ANY AFFILIATE OR THEIR RESPECTIVE EMPLOYEES OR OPERATIONS.  AS
USED HEREIN, “CUSTOMER” AND “PROSPECTIVE CUSTOMER” SHALL INCLUDE: (A) ANY TENANT
OR ANY OTHER PERSON OR ENTITY WITH WHOM THE COMPANY IS NEGOTIATING FOR THE
LEASING OF REAL PROPERTY FROM THE COMPANY OR ANY AFFILIATE AT THE TIME OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR DURING THE SIX MONTH PERIOD IMMEDIATELY
PRIOR TO SUCH TERMINATION; OR (B) ANY OWNER OF REAL PROPERTY THE PURCHASE OR
SALE OF WHICH IS BEING NEGOTIATED BY THE COMPANY OR ANY AFFILIATE AT THE TIME OF
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR DURING THE SIX MONTH PERIOD
IMMEDIATELY PRIOR TO SUCH TERMINATION.  THE RESTRICTIONS IMPOSED BY THIS
SECTION 4.2(B) SHALL NOT APPLY TO THE OWNERSHIP OF ONE PERCENT (1%) OR LESS OF
ALL OF THE OUTSTANDING SECURITIES OF ANY ENTITY WHOSE SECURITIES ARE LISTED ON A
NATIONAL SECURITIES EXCHANGE.

 


4.3           REMEDIES.

 


(A)           INJUNCTIVE RELIEF.  EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES
THAT THE BUSINESS OF THE COMPANY IS HIGHLY COMPETITIVE AND THAT A VIOLATION OF
SECTION 4.1 OR SECTION 4.2 WOULD CAUSE IMMEDIATE AND IRREPARABLE HARM, LOSS AND
DAMAGE TO THE COMPANY OR ANY AFFILIATE NOT ADEQUATELY COMPENSABLE BY A MONETARY
AWARD.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE TIME PERIODS AND
TERRITORIAL AREAS PROVIDED FOR HEREIN ARE THE MINIMUM NECESSARY TO ADEQUATELY
PROTECT THE BUSINESS OF THE COMPANY OR THE AFFILIATES, THE ENJOYMENT OF THE
CONFIDENTIAL INFORMATION AND THE GOODWILL OF THE COMPANY OR THE AFFILIATES. 
WITHOUT LIMITING ANY OF THE OTHER REMEDIES AVAILABLE HEREUNDER AT LAW OR IN
EQUITY, OR THE COMPANY’S RIGHT OR ABILITY TO COLLECT MONEY DAMAGES, EXECUTIVE
AGREES THAT ANY ACTUAL OR THREATENED VIOLATION OF ANY OF THE PROVISIONS OF
SECTION 4.1 OR SECTION 4.2 MAY BE IMMEDIATELY RESTRAINED OR ENJOINED BY ANY
COURT OF COMPETENT JURISDICTION, AND THAT A TEMPORARY RESTRAINING ORDER OR
EMERGENCY, PRELIMINARY OR FINAL INJUNCTION MAY BE ISSUED IN ANY COURT OF
COMPETENT JURISDICTION, UPON TWENTY FOUR (24) HOURS’ NOTICE AND WITHOUT BOND. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION OF THE EMPLOYMENT TERM.


 


(B)           ENFORCEMENT.  THE PARTIES DESIRE THAT THE PROVISIONS OF
SECTION 4.1 OR SECTION 4.2 BE ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER
THE LAWS AND PUBLIC POLICIES IN EACH JURISDICTION IN WHICH ENFORCEMENT MIGHT BE
SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR PORTION OF SECTION 4.1 OR SECTION 4.2
SHALL EVER BE ADJUDICATED AS INVALID OR UNENFORCEABLE, OR IF THE APPLICATION
THEREOF TO ANY PARTY OR CIRCUMSTANCE SHALL BE ADJUDICATED TO BE PROHIBITED BY OR
INVALIDATED BY SUCH LAWS OR PUBLIC POLICIES, SUCH SECTION OR SECTIONS SHALL BE:


 

(I)            DEEMED AMENDED TO DELETE THEREFROM SUCH PORTIONS SO ADJUDICATED;
OR

 

(II)           MODIFIED AS DETERMINED APPROPRIATE BY SUCH A COURT, SUCH
DELETIONS OR MODIFICATIONS TO APPLY ONLY WITH RESPECT TO THE OPERATION OF SUCH
SECTION OR SECTIONS IN THE PARTICULAR JURISDICTIONS SO ADJUDICATING ON THE
PARTIES AND UNDER THE CIRCUMSTANCES AS TO WHICH SO ADJUDICATED.

 

ARTICLE V

 


MISCELLANEOUS

 


5.1           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN, DELIVERED AND
RECEIVED:

 

8

--------------------------------------------------------------------------------


 


(A)           WHEN DELIVERED, IF DELIVERED PERSONALLY;


 


(B)           FOUR (4) DAYS AFTER MAILING, WHEN SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID;


 


(C)           ONE (1) BUSINESS DAY AFTER DELIVERY TO A PRIVATE COURIER SERVICE,
WHEN DELIVERED TO A PRIVATE COURIER SERVICE PROVIDING DOCUMENTED OVERNIGHT
SERVICE; AND


 


(D)           ON THE DATE OF DELIVERY IF DELIVERED BY TELECOPY, RECEIPT
CONFIRMED, PROVIDED THAT A CONFIRMATION COPY IS SENT ON THE NEXT BUSINESS DAY BY
FIRST CLASS MAIL, POSTAGE PREPAID, IN EACH CASE ADDRESSED AS FOLLOWS:


 

To Executive at:

 

 

William W. Anderson

 

 

916 Concord Circle

 

 

Mundelein, IL 60060

 

 

 

 

 

To the Company at:

 

With a copy to:

Inland Real Estate Corporation

 

David J. Kayner, Esq.

2901 Butterfield Road

 

General Counsel & Secretary

Oak Brook, IL 60523

 

Inland Real Estate Corporation

Attention:

Robert D. Parks, President and

 

2901 Butterfield Road

 

Chief Executive Officer of IREC

 

Oak Brook, IL 60523

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 


5.2           ENTIRE AGREEMENT, AMENDMENTS, ETC.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO, AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF.  NO
MODIFICATION, AMENDMENT, WAIVER OR ALTERATION OF THIS AGREEMENT OR ANY PROVISION
OR TERM HEREOF SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING, EXECUTED BY BOTH PARTIES HERETO, AND ANY WAIVER SO GIVEN SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.

 


5.3           BENEFIT.  THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE
BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE HEIRS, SUCCESSORS AND LEGAL
REPRESENTATIVES OF EXECUTIVE AND THE SUCCESSORS, ASSIGNEES AND TRANSFEREES OF
THE COMPANY OR THE AFFILIATES.  THIS AGREEMENT OR ANY RIGHT OR INTEREST
HEREUNDER MAY NOT BE ASSIGNED BY EXECUTIVE.

 


5.4           NO WAIVER.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT HERETO SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT THERETO.

 


5.5           SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW BUT, IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  IF ANY PART OF ANY
COVENANT OR OTHER PROVISION IN THIS AGREEMENT IS DETERMINED BY A COURT OF LAW TO
BE OVERLY BROAD THEREBY MAKING THE COVENANT UNENFORCEABLE, THE PARTIES HERETO
AGREE, AND IT IS THEIR DESIRE, THAT THE COURT SHALL SUBSTITUTE A JUDICIALLY
ENFORCEABLE LIMITATION IN ITS PLACE, AND THAT AS SO MODIFIED THE COVENANT SHALL
BE BINDING UPON THE PARTIES AS IF ORIGINALLY SET FORTH HEREIN.

 


5.6           COMPLIANCE AND HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE
INTENDED TO BE FOR CONVENIENCE AND REFERENCE ONLY, AND SHALL NOT DEFINE OR LIMIT
THE SCOPE, EXTENT OR INTENT OR OTHERWISE AFFECT THE MEANING OF ANY PORTION
HEREOF.

 


5.7           GOVERNING LAW.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, AND THE PARTIES AGREE THAT ANY SUIT, ACTION OR

 

9

--------------------------------------------------------------------------------


 


PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT IN THE STATE COURTS
IN CHICAGO, ILLINOIS OR IN THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS.  THE PARTIES HERETO HEREBY ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE
COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.  VENUE FOR ANY
SUCH ACTION, IN ADDITION TO ANY OTHER VENUE PERMITTED BY STATUTE, WILL BE IN
CHICAGO, ILLINOIS.

 


5.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


5.9           NO PRESUMPTION AGAINST DRAFTER.  EACH OF THE PARTIES HERETO HAS
JOINTLY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE
EVENT AN AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO
AND NO PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE
OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT.

 


5.10         ENFORCEMENT.  IN THE EVENT EITHER OF THE PARTIES TO THIS AGREEMENT
SHALL BRING AN ACTION AGAINST THE OTHER PARTY WITH RESPECT TO THE ENFORCEMENT OR
BREACH OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION
SHALL RECOVER FROM THE NON-PREVAILING PARTY THE COSTS INCURRED BY THE PREVAILING
PARTY WITH RESPECT TO SUCH ACTION INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES.

 


5.11         RECITALS.  THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED IN
AND MADE A PART OF THIS AGREEMENT BY THIS REFERENCE.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

A Maryland corporation

 

 

 

 

 

WILLIAM W. ANDERSON

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

(formula for determining Annual
Incentive Bonus)

 

1.             The Executive’s Annual Incentive Bonus Opportunity (“AIBO”) shall
be determined based on whether IREC achieves a Threshold, Target, or High level
of performance.

 

•              IREC will have achieved a Threshold level of performance if
IREC’s growth in FFO per share (as defined herein) from December 31 of the prior
year to December 31 of the current year (the “Measuring Period”) is not less
than 75% but not greater than 100% of the median growth in FFO for the
applicable year as published by NAREIT for the Retail Property Sector.

 

•              IREC will have achieved a Target level of performance if IREC’s
growth in FFO per share during the Measuring Period is not less than 100% but
not greater than 130% of the median growth rate in FFO for the applicable year
as published by NAREIT for the Retail Property Sector.

 

•              IREC will have achieved a High level of performance if IREC’s
growth in FFO per share during the Measuring Period is not less than 130% of the
median growth rate in FFO for the applicable year as published by NAREIT for the
Retail Property Sector.

 

•              If IREC achieves a Threshold level of performance, the
Executive’s AIBO will be equal to 10% of Executive’s Base Salary for the
applicable year.  If IREC achieves a Target level of performance, the
Executive’s AIBO will be equal to 20% of Executive’s Base Salary for the
applicable year.  If IREC achieves a High level of performance, the Executive’s
AIBO will be equal to 30% of Executive’s Base Salary for the applicable year.

 

2.             The Executive’s Annual Incentive Bonus for the applicable year
shall be determined by adding two components:

 

A.            The first component shall be equal to 50% of the Executive’s AIBO.

 

B.            The second component shall be determined based on a subjective
assessment of the Executive’s performance by either the CEO or Chairman of the
Board of IREC, and may be up to, but not in excess of, 50% of the Executive’s
AIBO.

 

3.             Definition for purposes of Exhibit A and Exhibit B:

 

A.            “FFO” shall mean:  IREC’s net income per share for the relevant
period computed in accordance with Generally Accepted Accounting Principles
(“GAAP”), excluding gains (or losses) from sales of property plus depreciation
and amortization and after adjustments for unconsolidated partnership and joint
ventures in which IREC holds an interest.

 

B.            “NAREIT” shall mean:  The National Association of Real Estate
Investment Trusts.

 

C.            “Retail Property Sector” shall mean:  The retail property sector
as identified by NAREIT.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

(formula for determining Annual Award of
Long Term Grant Restricted Shares)

 

1.             The Executive’s Annual Award of Long Term Grant Restricted Shares
shall be determined based on whether IREC achieves a Threshold, Target, or High
level of performance.

 

•              IREC will have achieved a Threshold level of performance if
IREC’s growth in FFO per share during the Measuring Period is not less than 75%
but not greater than 100% of the median growth rate in FFO for the applicable
year as published by NAREIT for the Retail Property Sector.

 

•              IREC will have achieved a Target level of performance if IREC’s
growth in FFO per share during the Measuring Period is not less than 100% but
not greater than 130% of the median growth in FFO for the applicable year as
published by NAREIT for the Retail Property Sector.

 

•              IREC will have achieved a High level of performance if IREC’s
growth in FFO per share during the Measuring Period is not less than 130% of the
median growth in FFO for the applicable year as published by NAREIT for the
Retail Property Sector.

 

•              If IREC achieves a Threshold level of performance, the Executive
will be awarded 1820 Long Term Grant Restricted Shares.  If IREC achieves a
Target level of performance, the Executive will be awarded 3640 Long Term Grant
Restricted Shares.  If IREC achieves a High level of performance, the Executive
will be awarded 5460 Long Term Grant Restricted Shares.

 

2.             Upon award of the Long Term Grant Restricted Shares provided that
any such shares shall be held by IREC for the benefit of Executive subject to
forfeiture as provided below, and simultaneously with issuance of such shares,
Executive shall execute and deliver a blank stock power allowing IREC to cancel
any shares which are forfeited in accordance with the following terms and
conditions:

 

(A)          If the Employment Term has not been terminated pursuant to Sections
2.2(a) or (e) on or before the first anniversary of the Effective Date, the
forfeiture provisions shall expire and be of no further effect to the extent of
20% of the Long Term Grant Restricted Shares issued to Executive provided that
if the Employment Term has been terminated pursuant to Sections 2.2(a) or (e)
prior to the first anniversary of the Effective Date, then all Long Term Grant
Restricted Shares shall be forfeited by Executive and cancelled by IREC;

 

(B)           If, on the first anniversary of the Effective Date, the Company
decides not to renew this Agreement, as provided in Section 2.1, then any Long
Term Grant Restricted Shares required to be issued to Executive under this
Agreement for the year preceding such anniversary shall be immediately issued
free of any forfeiture provisions;

 

(C)           If, after the first anniversary of the Effective Date, but prior
to the second anniversary of the Effective Date, the Employment Term has not
been terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the
Long Term Grant Restricted Shares issued to Executive shall, as of the second
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions, provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date which is after the first anniversary of the
Effective Date, but prior to the second anniversary of the Effective Date, the
Long Term Grant Restricted Shares remaining subject to forfeiture shall be
forfeited by Executive and cancelled by IREC;

 

(D)          If, after the second anniversary of the Effective Date, but prior
to the third anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the Long
Term Grant Restricted Shares issued to Executive shall, as of the third
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions; provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date

 

B-1

--------------------------------------------------------------------------------


 

which is on or after the second anniversary of the Effective Date but prior to
the third anniversary of the Effective Date, the Long Term Grant Restricted
Shares remaining subject to forfeiture shall be forfeited by Executive and
cancelled by IREC;

 

(E)           If, after the third anniversary of the Effective Date, but prior
to the fourth anniversary of the Effective Date, the Employment Term has not
been terminated pursuant to Sections 2.2(a) or (e), an additional 20% of the
Long Term Grant Restricted Shares issued to Executive shall, as of the fourth
anniversary of the Effective Date, will no longer be subject to any forfeiture
provisions; provided that if the Employment Term is terminated pursuant to
Sections 2.2(a) or (e) on any date which is on or after the third anniversary of
and the Effective Date but prior to the fourth anniversary of the Effective
Date, the Long Term Grant Restricted Shares remaining subject to forfeiture
shall be forfeited by Executive and cancelled by IREC;

 

(F)           If, after the fourth anniversary of the Effective Date, but prior
to the fifth anniversary of the Effective Date, the Employment Term has not been
terminated pursuant to Sections 2.2(a) or (e), the remaining Long Term Grant
Restricted Shares issued to Executive, as of the fifth anniversary of the
Effective Date, will no longer be subject to any forfeiture provisions; provided
that if the Employment Term has been terminated pursuant to Sections 2.2(a) or
(e), on any date which is on or after the fourth anniversary of the Effective
Date, but prior to the fifth anniversary of the Effective Date, the Long Term
Grant Restricted Shares remaining subject to forfeiture shall be forfeited by
Executive and cancelled by IREC.

 

3.             Executive may not sell, transfer, hypothecate, pledge or assign
any Long Term Grant Restricted Shares which remain subject to forfeiture as
provided herein.

 

4.             Upon the occurrence of any forfeiture of Long Term Grant
Restricted Shares, Executive shall immediately take all actions requested by
IREC to cause IREC to immediately cancel any forfeited Long Term Grant
Restricted Shares.

 

5.             Executive may exercise all rights of a stockholder, including the
right to vote and receive dividends with respect to any Long Term Grant
Restricted Shares which have been issued to Executive but not otherwise
forfeited.

 

6.             Executive acknowledges and understands that the Long Term
Restricted Shares will be issued in accordance with the registration provisions
of federal and state securities law, or exemptions therefrom.  As such,
Executive agrees to take all actions requested by IREC which, in its sole
discretion, are necessary to cause the issuance of the shares to be in
accordance with the registration provisions or exemptions, including but not
limited to, completing and signing investor questionnaires.

 

7.             If the Long Term Grant Restricted Shares have not previously been
registered under federal and state securities law and if IREC shall file a
registration statement (other than a registration statement on Form S-4 or any
successor form) with the Securities and Exchange Commission while the Long Term
Grant Restricted Shares are outstanding, IREC shall give Executive at least 30
days’ prior written notice of the filing of such registration statement.  If
requested by Executive in writing within 20 days after receipt of any such
notice, IREC shall, at IREC’s sole expense (other than the fees and
disbursements of counsel for Executive, and the underwriting discounts, if any,
payable in respect of the Long Term Grant Restricted Shares sold by Executive),
register all or, at Executive’s option, any portion of the Long Term Grant
Restricted Shares requested by Executive, concurrently with the registration of
such other securities, all to the extent requisite to permit the public offering
and sale of such other securities, and will use its best efforts through its
officers, directors, auditors and counsel to cause such registration statement
to become effective as promptly as practicable.  Notwithstanding the forgoing,
if the managing underwriter of any such offering shall advise a Company in
writing that, in its opinion, the distribution of all or a portion of the Long
Term Grant Restricted Shares requested to be included in the registration
concurrently with the securities being registered by IREC and the securities of
other holders of Company securities would

 

B-2

--------------------------------------------------------------------------------


 

materially adversely affect the distribution of such securities by IREC for its
own account, IREC will include in such registration first, the securities that
IREC proposes to sell, second, the registerable securities requested to be
included in such registration and other securities requested be included in such
registration by holders who have registration rights, pro rata among the holders
of such registerable securities and such other securities on the basis of the
number of shares which are owned by such holders, and third, other securities
requested to be included in such registration.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

For the purpose of this Agreement, The Inland Real Estate Group of Companies,
sometimes called The Inland Real Estate Group of Companies, Inc., is defined as
the marketing name for a group of separate legal entitles that are either
subsidiaries of the same entity, affiliates of each other, share some common
ownership or were previously sponsored by Inland Real Estate Investment
Corporation.

 

C-1

--------------------------------------------------------------------------------